IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Ramon Vasquez,                          :
                     Appellant          :
                                        :
            v.                          :    No. 1770 C.D. 2016
                                        :
City of Reading and                     :
Thomas K. Flemming                      :


PER CURIAM                            ORDER


             NOW, September 27, 2017, having considered appellant’s application

for reargument, the application is denied.